Citation Nr: 1201411	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-46 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for muscle damage, to include as secondary to service-connected residuals of trauma and operation of left shoulder.


ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO, inter alia, denied service connection for muscle damage as secondary to left shoulder disability.   In August 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2009.

In June 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In response to the Veteran's request for a Board hearing in Washington, DC, an August 2010 letter informed him that his hearing was scheduled in November 2010.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

For the reasons expressed below, the matter on appeal-expanded to include direct service connection, as explained-is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 



REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  

Initially, the Board points out that the RO only adjudicated the claim as one for secondary service connection.  However, based on review of the Veteran's assertions, his service treatment records, and the VA examination report of September 2007, the Board finds that entitlement to service connection for disability claimed as muscle damage has been raised on both direct and secondary bases.  

Accordingly, the Board has recharacterized the matter on appeal as reflected on the title page, and RO adjudication of the expanded claim, in the first instance, is warranted.  The Board also finds that additional action on the expanded claim is needed.

In this case, the Veteran has been diagnosed with glenohumeral degeneration and loss of motion of the left shoulder, documented, for example, on VA examination in September 2007.

The Veteran contends that his muscle damage is due to in-service injuries to his left shoulder, to include surgery in November 1964, as well as secondary to his already service-connected residuals of trauma and operation of left shoulder.  Service treatment records confirm left shoulder dislocations and other complaints in March 1964, April 1964, May 1964, July 1964, August 1964, April 1965, June 1965, as well as the November 1964 surgery.

In September 2007 the Veteran was afforded a VA examination to ascertain the etiology of his current disability.  The examiner provided conflicting statements with regard to direct service connection.  In one part of the examination report, the examiner stated he did not feel the Veteran's current muscle damage is related to the in-service incidents of shoulder subluxation or the subsequent in-service surgery.  The examiner instead appears to attribute the disability to "years of hard physical work in the coal mines," and further noted the absence of evidence of muscle damage in service.  Later in the report, the examiner stated, "the examiner, however, does not feel that the muscle weakness is NOT related to the surgery on the left shoulder for subluxation or the shoulder subluxation during his military service prior to the surgery."  (emphasis in original).  These statements are entirely conflicting.  Moreover, the Veteran has contended, in his testimony before the DRO, for example, that while he worked in a coal mine for one year, he ran a buggy during this time and did not perform manual labor.  He then worked for the phone company as a personnel director for his career and again did not engage in physical labor.  Further, the report of a VA examination conducted in January 1966, two months after discharge, includes a notation as torn muscles shown on X-ray during service.  However, the examiner does not appear to have considered any of this information.  Additionally, the examiner did not offer any opinion on the matter of secondary service connection.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As the Board finds the noted opinion is inadequate due to missing or confusing rationale, further examination and medical opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's service connection claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA muscles examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records.

The record reflects that the Veteran has been receiving treatment at the Huntington VA Medical Center (VAMC).  While the claims file currently includes treatment records dated up to June 2009, more recent treatment records may now be available. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Huntington VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, since June 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO's letter should inform the Veteran of the information and evidence necessary to substantiate his claim for service connection for muscle damage on a direct basis, and should specify what evidence VA will provide and what evidence the Veteran is to provide. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the expanded claim on appeal.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.

Accordingly, this matter hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Huntington VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since June 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the expanded claim on appeal that is not currently of record.

In its letter, the RO should explain how to establish entitlement to service connection for muscle damage on both direct and secondary bases, as well as the evidence that will be obtained by VA and the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159. All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA muscles examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) affecting the muscles of the left shoulder.  Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability (a) had its onset in or is otherwise medically related to service; or (b) was caused, or is aggravated (permanently worsened beyond natural progression), by service-connected disability(ies).  If aggravation of muscle damage by the service-connected left shoulder disability is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for muscle damage both on a direct basis and as secondary to service-connected left shoulder disability.  The RO should adjudicate the claim in light of all pertinent evidence and legal authority. 

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


